Citation Nr: 1822960	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  16-35 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and adjustment disorder with mixed anxiety and depression.



ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 1967 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision of the Department of Veterans Affairs Regional Office (RO) in Winston-Salem, North Carolina.

The RO denied service connection for PTSD.  However, the evidence of record reflects a diagnosis of psychiatric disability other than PTSD (i.e., adjustment disorder with mixed anxiety and depression).  In light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue on appeal has been recharacterized to encompass the additional diagnosis.

The issue of entitlement to service connection for tinnitus has been perfected, but not yet certified to the Board.  Review of the claims file reveals that the agency of original jurisdiction (AOJ) may still be taking action on that issue.  As such, the Board will not accept jurisdiction over it at this time.  It will be the subject of a subsequent Board decision, if otherwise in order.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) and 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran has a valid diagnosis of PTSD.

2.  The weight of the evidence is against a finding that an acquired psychiatric disability (other than PTSD) manifested in service or is otherwise related to service; nor is there evidence of a psychosis manifesting within one year of service.


CONCLUSION OF LAW

The criteria for an award of service connection for an acquired psychiatric disability, to include PTSD and adjustment disorder with mixed anxiety and depression, have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.103, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the matter herein decided.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.103, 3.156(a), 3.159, 3.326; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  No further notice or evidentiary development is required.

II.  Analysis 

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

VA recently updated references in its regulations to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  See 38 C.F.R. § 4.125(a).  The changes apply to claims, such as the present claim, that were certified for appeal to the Board after August 4, 2014.  See Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015) (Applicability Date).

If a Veteran serves 90 days or more of active, continuous service after December 31, 1946, and manifests certain chronic diseases-including psychoses-to a degree of 10 percent or more during the one-year period following his separation from that service, service connection for the condition may be established on a presumptive basis, notwithstanding that there is no in-service record of the disorder.  See 38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom., Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it pertains to the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he has PTSD due to stressors related to fear of hostile military or terrorist activity during active service in the Republic of Vietnam.  Specifically, he has reported (1) pulling dead service members from the water while stationed onboard the USS Alfred A. Cunningham; (2) being fired upon by the enemy while onboard the ship; and (3) watching planes crash into the water while attempting to land on the ship.

An enlistment performance record shows that the Veteran was on the USS Alfred A. Cunningham from March 1968 to February 1971.

The Veteran's July 1967 psychiatric examination at induction was normal. However, he noted depression or excessive worry and bedwetting on the accompanying medical history report.  The February 1971 psychiatric examination at separation was also normal.  

Post-service VA treatment records dated from April 2005 to November 2006 contain numerous negative depression and PTSD screens.  In May 2010, the Veteran was prescribed Celaxia for depression.  His depression was described as stable in October 2010 and August 2013.  The Veteran complained of stress in January 2013 and depression/anxiety in October 2013.  He was diagnosed with depression and prescribed Paxil.  In January 2015, he denied feelings of depression or anxiety.  However, he reported "a lot of stress" in June 2015, at which time his prescription for Paxil was renewed, and in August 2015.

The Veteran filed the instant claim in January 2015.  In March 2015, he started seeing a private psychiatrist, Dr. H.J., who diagnosed PTSD, major depressive disorder (moderate to severe without psychotic features), and panic disorder with agoraphobia.  The Veteran had worked as a security officer for four years.  He complained of irritability, anger, isolation, hypervigilance, sleep disturbance, and trouble focusing.  He described his wife as his best friend, and he had a good relationship with his sons and his sister.  He had many friends and hobbies (amateur radio and gold), but also reported getting little pleasure from things he used to enjoy.  He experienced sudden feelings of panic and anxiety three times a month.  The Veteran's symptoms remained the same throughout his treatment with Dr. H.J.  See treatment records dated March 2015 through June 2016). 

In July 2015, the Veteran submitted to a VA PTSD examination.  The examiner reviewed the claims file.  The Veteran had been married to his third wife for 28 years.  He spent time with his dog.  He had worked for 31 years in the airline industry before retiring, and had recently resigned from a security job.  He could not play golf as much as he liked due to losing his balance and other health issues.  (The Veteran suffers from multiple sclerosis).  He described mild to moderate intermittent anxiety and depression, as well as mild insomnia and irritability.  The examiner noted that the Veteran had been seeing an outside mental health provider and that these symptoms had improved with medication.  The Veteran also reported some attention and concentration problems and occasional bad dreams.  Although the examiner found that the reported stressors were adequate to support a diagnosis of PTSD, he determined that the Veteran did not have PTSD. Specifically, he found no evidence of PTSD other than some occasional intrusive thoughts that did not significantly interfere with the Veteran's functionality.  He also noted that the Veteran "denies any significant PTSD issues."  Instead, the examiner diagnosed a mild adjustment disorder with mixed anxiety and depression, which he opined was "less likely than not" related to military service.  He noted that the Veteran "focuses mainly on his chronic financial problems and increasing health problems as the reason for his mental health distress."  He wrote:

Veteran states he has depression and anxiety related to his chronic mental distress and his physical problems. He stated that if he did not have these 2 issues he would not have any significant anxiety depression etc. These are not related to military service and he does not relate any of these mental health issues to anything that happened in the military including any potential  PTSD stressors.

The Veteran is competent to state his own experiences in service under 
§ 3.159(a)(2), however, the etiology of any psychiatric disability is under the purview of an expert in the field of mental health, not a layperson.  See Woehlaert, 21 Vet. App. 456. 

The Board finds the VA examination report to be highly probative because the examiner reviewed the record (to include the March 2015 opinion from Dr. H.J.), performed a clinical interview of the Veteran, and provided rationale for the conclusion reached supported by the rest of the evidence in the record.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008).

Here, the evidence does not demonstrate that the Veteran has a full and valid PTSD diagnosis.  Instead, when he was clinically interviewed and his full history was reviewed via past medical and service treatment records, the VA examiner found that he did not have PTSD.  The VA examination report does reference that the Veteran was seen by an outside practitioner who diagnosed PTSD; yet, the VA examiner found no such psychiatric diagnosis. 

The Board finds the VA examiner's assessment and diagnosis to be more probative than that of the private psychiatrist as it was based on a more thorough examination and review of the record.  For example, there is no indication that Dr. H.J. reviewed any VA treatment records in an effort to put the Veteran's psychiatric history into context.  Therefore, the VA examiner's findings are found to be the best evidence of record regarding the current psychiatric disability and whether that disability is related to the Veteran's active service.

The critical issue in this case is whether it is at least as likely as not that the Veteran's current psychiatric disability is related to his military service, and the stressors cited above.  This is primarily a medical determination.  While the Veteran has a current psychiatric diagnosis and has competently reported in-service stressors (his honorable service is not in dispute), they are not linked by the more probative evidence of record.  The July 2015 VA examiner competently opined that the Veteran's acquired psychiatric disability was not related to his active service, and that opinion is the most probative.  

Finally, there is no indication from the record that the Veteran has been diagnosed with a psychosis, let alone diagnosed with a psychosis within one year of his separation from active service.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for an acquired psychiatric disability, to include PTSD and adjustment disorder with mixed anxiety and depression, is not warranted.  38 U.S.C. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disability, to include PTSD and mild adjustment disorder with mixed anxiety and depression, is denied.



____________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


